Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 line 1 the limitation “adapted to to guide” should read --adapted to guide--.  
Claim 1 line 12 the limitation “grooves, and has” should read --grooves and has--. 
Claim 11 lines 20 the limitation “grooves, and has” should read --grooves and has--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention.
	Claim 1 line 2 recites the limitation “needle to move stably before inserting into a host” and line 32 recites the limitation “stable inserting.” These limitations render the claim indefinite because it is unclear whether “stably before inserting into a host” and “stable inserting” refers to a special technique, and is not clearly defined within the specification. 
Claim 1 lines 32-34 recite the limitation “prevent said insertion needle from oblique in said initial stroke distance,” which renders the claim indefinite because the metes and bounds of “oblique” are unclear as the term can mean a variety of things including “neither perpendicular nor parallel, slanting,” “45 degrees,” or “not 90 degrees”.  Furthermore, it is unclear what the needle is prevented from being oblique relative to.
	Claim 9 line 3 recites the limitation “an included angle” which renders the claim indefinite because it is unclear whether the included angle refers to the widening of the wall surface or refers to a different angle. 
	Claim 11 line 40 recites the limitation “stable inserting” which renders the claim indefinite because it is unclear whether “stable inserting” refers to a special technique, and is not clearly defined within the specification.
Claim 11 lines 39-41 recite the limitation “prevent said insertion needle from oblique in said initial stroke distance,” which renders the claim indefinite because the metes and bounds of “oblique” are unclear as the term can mean “neither perpendicular nor parallel, slanting,” “45 degrees” or not “90 degrees.  Furthermore, it is unclear what the needle is prevented from being oblique relative to.
	Claim 19 line 3 recites the limitation “an included angle” which renders the claim indefinite because it is unclear whether the included angle refers to the widening of the wall surface or is a different angle. 
	 Claims 2-8,10,12-18, and 20 are rejected by virtue of their dependence from claim 1 and 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WO201822012A1; hereinafter known as “Chae”).
Regarding claim 1, Chae teaches an insertion module adapted to guide an insertion needle to move stably before inserting into a host (See Chae abstract and Figure 1, and Figure 2B part 550 needle), comprising: 
a main body (See Chae Figure 4 part 102) having an accommodating hole extending along an axial line (See Chae Figure 4,102 has a hole extending from top to bottom), and a plurality of slide grooves disposed on said accommodating hole around the axial line and communicating with said accommodating hole (See Chae Figure 4,102, grooves on the side communicating with hole on the middle); 
an auxiliary insertion seat having a base portion (See Chae Figure 4 part 300), and a plurality of wing portions connected to said base portion (See Chae Figure 4 part 320 on each side of main body 300), wherein each of said wing portions is reciprocated within a respective one of said slide grooves (See Chae Figure 4, part 320 wings placed within grooves of part 102), and has a protruding portion (See Chae Figure 6 part 320); 
an insertion needle assembly (See Chae Figure 4 part 550) including a needle seat (See Chae Figure 11 part 551) assembled with said base portion of said auxiliary insertion seat (See Chae Figure 4 and Figure 11), and an insertion needle (See Chae Figure 11 part 550) connected to said needle seat (See Chae Figure 11 part 551), wherein a distance between a tip end of said insertion needle and a skin surface of the host is defined as an initial stroke distance (See Chae Figure 11 part 550 placed into skin, also see page 8 para 82 ); and 
a sensor assembly (See Chae Figure 2 part 20) including a sensing seat, and a sensor held within said sensing seat (See Chae Figure 2, 510 pod with seat and sensor), wherein said sensing seat is assembled with said base portion of said auxiliary insertion seat (See Chae Figure 4 part 300 (auxiliary insertion seat) and sensing seat part 512 stacked ), and said insertion needle (Figure 2B part 550 needle) is inserted through said sensing seat (See Chae Figure 2 part 512) to cover said sensor (See Chae Figure 2, 510 pod with seat and sensor); wherein, each of said slide grooves has a wall surface (See Chae Figure 4 and Figure 18a and b, grooves 102 have walls), and said protruding portion of each of said wing portions resiliently abuts against said wall surface of a respective one of said slide grooves (See Chae Figure 4 and 6 and 18 wing portions 320 are against wall surface in figure 6) in point-contact such that said auxiliary insertion seat is fixed before inserting into the host through the interference between said protruding portions and said wall surfaces (See Chae Figure 18a) to provide a stable inserting and prevent said insertion needle from oblique in said initial stroke distance (See Chae page 10 para 99, limit range of movement and not discharged outside of normal range).
	Regarding claim 11, an insertion device comprising (See Chae abstract and Figure 1, and Figure 2B part 550 needle): 
	an actuation module (See Chae Figure 4 part 100) including a cover body (See Chae Figure 4 part 101 see page 9 para [94]), a main cover received in said cover body (See Chae Figure 4 part 103 see page 9 para [94]), an insertion seat connected to said main cover (See Chae Figure 4 part 200), a first elastic member abutted against said main cover and said insertion seat (See Chae Figure 4 pre-compressed spring from the bottom of device with multiple rings equivalent to elastic members), a retraction seat disposed between said main cover and said insertion seat (See Chae Figure 4 part 110 and 120, safety lock and push button holding 101 and 200 together, see page 11 para [108]), and a second elastic member abutted against said retraction seat and said insertion seat (See Chae Figure 4 pre-compressed spring from the top of device with multiple rings equivalent to elastic members); and 
an insertion module including:
 	a main body (See Chae Figure 4 part 102) that has an accommodating hole extending along an axial line (See Chae Figure 4,102 has a hole extending from top to bottom), and a plurality of slide grooves disposed on said accommodating hole around the axial line and communicating with said accommodating hole (See Chae Figure 4,102, grooves on the side communicating with hole on the middle); 
	an auxiliary insertion seat having a base portion (See Chae Figure 4 part 300), and a plurality of wing portions connected to said base portion (See Chae Figure 4 part 320 on each side of main body 300), wherein each of said wing portions is reciprocated within a respective one of said slide grooves (See Chae Figure 4, part 320 wings placed within grooves of part 102), and has a protruding portion (See Chae Figure 6 part 320 point end);
 an insertion needle assembly (See Chae Figure 4 part 550) including a needle seat (See Chae Figure 11 part 551) assembled with said base portion of said auxiliary insertion seat (See Chae Figure 4 and Figure 11), and an insertion needle (See Chae Figure 11 part 550) connected to said needle seat (See Chae Figure 11 part 551), wherein a distance between a tip end of said insertion needle and a skin surface of a host is defined as an initial stroke distance (See Chae Figure 11 part 550 placed into skin, also see page 8 para 82); and 
	a sensor assembly (See Chae Figure 2 part 20) including a sensing seat, and a sensor held within said sensing seat (See Chae Figure 2, 510 pod with seat and sensor), wherein said sensing seat is assembled with said base portion of said auxiliary insertion seat (See Chae Figure 4 part 300 (axillary insertion seat) and sensing seat part 512 stacked), and said insertion needle (Figure 2B part 550 needle) is inserted through said sensing seat (See Chae Figure 2 part 512) to cover said sensor (See Chae Figure 2, 510 pod with seat and sensor); wherein, each of said slide grooves has a wall surface (See Chae Figure 4 and Figure 18a and b), and said protruding portion of each of said wing portions resiliently abuts against said wall surface of a respective one of said slide grooves (See Chae Figure 4 and 6 and 18 wing portions 320) in point-contact such that said auxiliary insertion seat is fixed before inserting into the host through the interference between said protruding portions and said wall surfaces (See Chae Figure 4 and Figure 18a and b) to provide a stable inserting and prevent said insertion needle from oblique in said initial stroke distance (See Chae page 10 para 99, limit range of movement and not discharged outside of normal range).
Regarding claim 2 and 12, Chae teaches each of said wing portions of said auxiliary insertion seat has a notch that opens upwardly, said notch of each wing portion being indented downwardly from a top portion of said wing portion (See Chae Figure 6, wing portions 320).
Regarding claim 3 and 13, Chae teaches each of said wing portions of said auxiliary insertion seat has a notch that opens downwardly, said notch of each wing portion being indented upwardly from a bottom portion of said wing portion (See Chae Figure 6, wing portions 320, has an indent upwards).
Regarding claim 4 and 14, Chae teaches each of said wing portions of said auxiliary insertion seat has two notches (See Chae Figure 17, wing portions 320, notch towards top and bottom), said notches of each wing portion being respectively formed at top and bottom portions of said wing portion (See Chae Figure 17, wing portions 320, notch towards top and bottom).
Regarding claim 5 and 15, Chae teaches the number of said slide grooves of said main body is two (See Chae Figure 4 part 102 and 300 stack on each other, part 102 has 2 grooves for wings 320), and the number of said wing portions of said auxiliary insertion seat is two (See Chae Figure 4 and 18a, auxiliary insertion seat 300 has two wings 320).
Regarding claim 7 and 17, Chae teaches said slide grooves of said main body are equally spaced apart from each other around the axial line (See Chae Figure 4), and said wing portions of said auxiliary insertion seat are equally spaced apart from each other around the axial line (See Chae Figure 4 and 7 part 320)
Regarding claim 8 and 18, Chae teaches said wall surface of each of said slide grooves is gradually widened along an insertion direction (See Chae Figure 4, part 102 within grooves is larger at insertion end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Rao et al. (US20180235520A1; hereinafter known as “Rao”).
Regarding claim 6 and 16, Chae teaches the slide grooves of said main body (See Chae Figure 4 part 102 and 300 stack on each other, part 102 has 2 grooves for wings 320), and the said wing portions of said auxiliary insertion seat (See Chae Figure 4 and 18a, auxiliary insertion seat 300 has two wings 320), but Chae fails to teach the number of slide grooves and wing portions being three. Rao teaches a system for analyte sensor insertion wherein the number of slide grooves of said main body is three (See Rao Figure 8A, detent clearances 1410, also see [0102]), and the number of wing portions of said auxiliary insertion seat is three (See Rao Figure 9A, lock arms 1524, also see [0113]). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Chae’s device with three slide grooves and three wing portions like taught by Rao to improve Chae’s device design by incorporating more structural elements for stability or to modify the design due to a particular type of configuration for the sensor being inserted (See Rao [0142]).
Regarding claim 9 and 19, Chae teaches the wall surface of each of said slide grooves (See Chae Figure 4 part 102) but fails to teach the slide grooves include an included angle between said axial line from 0 degree to 3 degrees. Rao teaches slide grooves include an included angle between said axial line from 0 degree to 3 degrees (See Rao [0182] embodiment has angular displacement of approximately 2 degrees and 0.6 millimeters). It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Chae’s device with an included angle between said axial line from 0 degree to 3 degrees like taught by Rao to improve Chae’s device with a pre-determined clearance which allows gimballing movement by the device (See Rao [0182]). 
	Regarding claim 10 and 20, Chae teaches the initial stroke distance (See Chae Figure 11 part 550 placed into skin, also see page 8 para 82), but is silent to the distance being less than 1 millimeter. Rao teaches the distance being less than 1 millimeter (See Rao [0146] and [0147], 0.1 or 0.5mm sharp used to pierce the surface of the skin, insertion also see [0133], the needle can be maintained at a stationary position relative to the skin surface.). It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Chae with an initial stroke distance being less than 1 millimeter like taught by Rao in order to provide Chae’s device the ability to penetrate the subject’s skin layer when force applied in distal direction (See Rao [0175]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/CHARLES A MARMOR II/                                                                                   Supervisory Patent Examiner
Art Unit 3791                                                                                                                     
/M.R.K./
Examiner, Art Unit 3791